

116 HR 5165 IH: Innovative Energy Manufacturing Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5165IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Brendan F. Boyle of Pennsylvania (for himself, Ms. Sánchez, Mr. Suozzi, Mr. Panetta, Mr. Blumenauer, Mr. Gomez, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the advanced energy project credit.
	
 1.Short titleThis Act may be cited as the Innovative Energy Manufacturing Act of 2019. 2.Extension of the advanced energy project credit (a)In generalSection 48C of the Internal Revenue Code of 1986 is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:
				
					(e)Additional allocations
 (1)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary, after consultation with the Secretary of Energy, shall establish a program to designate amounts of qualifying advanced project credit limitation to qualifying advanced energy projects.
						(2)Annual limitation
 (A)In generalThe amount of qualifying advanced project credit limitation that may be designated under this subsection during any calendar year shall not exceed the annual credit limitation with respect to such year.
 (B)Annual credit limitationFor purposes of this subsection, the term annual credit limitation means $2,500,000,000 for each of calendar years 2020, 2021, 2022, 2023, and 2024, and zero thereafter.
 (C)Carryover of unused limitationIf the annual credit limitation for any calendar year exceeds the aggregate amount designated for such year under this subsection, such limitation for the succeeding calendar year shall be increased by the amount of such excess. No amount may be carried under the preceding sentence to any calendar year after 2024.
 (3)Placed in service deadlineNo credit shall be determined under subsection (a) with respect to any property which is placed in service after the date that is 4 years after the date of the designation under this subsection relating to such property.
 (4)Selection criteriaSelection criteria similar to those in subsection (d)(3) shall apply, except that in determining designations under this subsection, the Secretary, after consultation with the Secretary of Energy, shall give the highest priority to projects which manufacture (other than assembly of components) property described in a subclause of subsection (c)(1)(A)(i) (or components thereof).
 (5)Disclosure of designationsRules similar to the rules of subsection (d)(5) shall apply for purposes of this subsection.. (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
 (c)Progress reportDuring the 30-day period ending on December 31, 2025, the Secretary of the Treasury (or the Secretary’s delegate), after consultation with the Secretary of Labor, shall submit a report to Congress on the domestic job creation, and wages associated with such jobs, attributable to the amendment made by this section.
			